DLD-366                                                         NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                       No. 17-2652
                                       ___________

                                   MATTHEW JONES,
                                             Appellant

                                             v.

                            DELAWARE STATE POLICE
                       ____________________________________

                     On Appeal from the United States District Court
                                for the District of Delaware
                         (D.C. Civil Action No. 1-17-cv-00679)
                     District Judge: Honorable Richard G. Andrews
                      ____________________________________

                        Submitted for Possible Summary Action
                   Pursuant to Third Circuit LAR 27.4 and I.O.P. 10.6
                                  September 28, 2017

           Before: CHAGARES, VANASKIE and KRAUSE, Circuit Judges

                            (Opinion filed: October 26, 2017)
                                        _________

                                        OPINION*
                                        _________

PER CURIAM




*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
       Matthew Jones filed a complaint in the United States District Court for the District

of Columbia. That Court transferred his complaint and application to proceed in forma

pauperis (“IFP”) to the United States District Court for the District of Delaware. The

transferee court entered an order on June 7, 2017, denying Jones’s IFP motion based on

Jones’s stated annual income. The Court gave Jones 30 days to pay the $400 fee. When

Jones did not pay the fee, the Court dismissed the complaint and Jones timely appealed.

       This Court’s review of an IFP denial is for abuse of discretion. See Jones v.

Zimmerman, 752 F.2d 76, 78 (3d Cir. 1985). A litigant need not be “absolutely destitute”

or contribute his or her “last dollar” in order to qualify for IFP status. See Adkins v. E.I.

DuPont de Nemours & Co., 335 U.S. 331, 339 (1948). An affiant must show the inability

to pay the fees, see Walker v. People Express Airlines, Inc., 886 F.2d 598, 601 (3d Cir.

1989), but it suffices when an affiant states the inability to pay court costs and also

provide himself with life’s necessities; unchallenged affidavits ordinarily should be

accepted. See Adkins, 335 U.S at 339.

       In the District Court, Jones’s IFP application reflected a monthly surplus of over

$700 after expenses. The District Court thus properly determined that paying the filing

fee would not deprive Jones of any of life’s necessities. Given Jones’s figures, the

District Court did not abuse its discretion in determining that he had the means to pay the

$400 filing fee.1 We thus will affirm the District Court’s judgment.


       1
         Notably, we granted Jones’s application to proceed IFP on appeal, but the
affidavit Jones filed here reflected a much smaller surplus in funds each month. But we
reiterate that, given the information it had, the District Court did not abuse its discretion
in denying Jones the privilege of proceeding IFP.
                                              2